Citation Nr: 0515466	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for the 
veteran's cause of death.  In August 2004, a Decision Review 
Officer of the RO likewise denied the claim.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Many years after service, the veteran developed bladder 
cancer, pancreatitis, chronic obstructive pulmonary disease, 
and emphysema, from which he died.  None of these conditions 
were caused by any incident of service, including herbicide 
exposure during service in Vietnam.

3.  At the time of the veteran's death, he was non-
compensably service-connected for residuals of a shrapnel 
wound.  There were no other disabilities for which he was 
service-connected.






CONCLUSION OF LAW

There was no disability incurred in or aggravated by active 
service that caused or contributed substantially or 
materially to the veteran's cause of death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's widow claims service connection for the cause 
of his death in order to establish entitlement to Dependency 
and Indemnity Compensation (DIC).  The Board notes that the 
appellant's argument regarding the cause of the veteran's 
death is somewhat unclear.  It appears that she is arguing 
that the veteran developed conditions that contributed to his 
death as a result of exposure to herbicides during service in 
Vietnam.  Most notably, she argues that while bladder cancer 
was the "final sickness" that her husband had, he suffered 
for many years with pancreatitis, which she believes he 
developed as a result of herbicide exposure during service in 
Vietnam.  The Board notes that the appellant also appears to 
argue that the veteran died as a result of "lung diseases" 
and prostate cancer, which she similarly claims are the 
results of exposure to herbicides.  

The veteran died in August 2003.  His death certificate 
indicates that the primary cause of his death was bladder 
cancer.  Pancreatitis and lung diseases are listed as 
contributory causes.  At the time of his death, he was non-
compensably service-connected for residuals of a shrapnel 
wound.  There were no other conditions for which he was 
service-connected.  

To give the appellant every consideration, the Board will 
consider the veteran's bladder cancer, pancreatitis, claimed 
prostate cancer, and any lung diseases in determining whether 
the appellant is entitled to service connection for the cause 
of the veteran's death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2004).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  In addition, the United 
States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The Board notes that the veteran in this case is to be 
afforded such a presumption, as his service records do show 
that he was in Vietnam during this period.

While the veteran in this case is presumed to have been 
exposed to an herbicide agent, he was not diagnosed with any 
illness that would have entitled him to presumptive service 
connection.  Bladder cancer and pancreatitis have not been 
shown to have a positive association with herbicide exposure.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
While respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea) have been shown to have such a positive 
association, the veteran in this case was not diagnosed with 
lung cancer or any other respiratory cancer.  The post-
service medical records, as a whole, provide evidence against 
this contention. 

The appellant argues that the veteran was suffering from 
"lung disease" and that this contributed to his death.  In 
support of this claim, she points to a June 2004 letter 
written by a nurse at the hospice that cared for the veteran 
prior to his death.  In this letter, the nurse indicated that 
the veteran was having extreme difficulty breathing and that 
the hospice's assessment findings were consistent with 
metastatic lung disease, although no tests were ever 
conducted to verify these suspicions.  

The Board notes that the veteran was a long-time smoker who 
was diagnosed with emphysema and chronic obstructive 
pulmonary disease, and that he assuredly suffered lung-
related complications prior to his death.  However, without a 
diagnosis of respiratory cancer, entitlement to service 
connection for the cause of the veteran's death on a 
presumptive basis is not warranted in this instance.  

The Board similarly notes that the appellant appears to be 
arguing that the veteran had prostate cancer, which 
contributed to his death.  Again, while prostate cancer is 
among the diseases that have been shown to have a positive 
association with exposure to herbicide agents (and thus 
entitles a veteran who has been exposed to such agents to 
presumptive service connection) in this case the veteran was 
never diagnosed with prostate cancer.  His medical records 
over the years do indicate irregularities associated with the 
prostate, but a diagnosis of "prostate cancer" was not 
made.  Accordingly, entitlement to service connection for the 
cause of the veteran's death on a presumptive basis is not 
warranted in this instance.  

The Board therefore concludes that the Agent Orange law is of 
no benefit to the appellant's claim, as the diseases with 
which the veteran was diagnosed, including bladder cancer, 
pancreatitis, chronic obstructive pulmonary disease and 
emphysema, are not among the listed diseases subject to the 
law.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined, as noted 
above, that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude establishment of 
service connection with proof of actual direct causation.  
See Combee, supra.

The Board has, however, determined that the veteran's fatal 
bladder cancer, pancreatitis and lung diseases are not 
otherwise linked to his service, and that service connection 
based on direct causation for the cause of the veteran's 
death is not warranted either.

The evidence shows that the veteran served on active duty 
from 1965 to 1967.  Pancreatitis was first diagnosed in early 
1972.  Bladder cancer was first diagnosed in May 1992, that 
is, many years after active service.  Lung diseases, 
including chronic obstructive pulmonary disease and 
emphysema, were first shown in September 1996 and April 1997, 
respectively.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The veteran died in August 2003, many years after service.  
His death certificate lists bladder cancer as the primary 
cause of his death and pancreatitis and lung diseases as 
contributory causes.  

The Board now turns to the merits of service connection for 
the cause of the veteran's death on a direct basis.  The 
veteran's service medical records do now show that he 
developed bladder cancer during service, nor is there medical 
evidence of such disease until 25 years after separation from 
service.  The veteran's service medical records are similarly 
negative for any indication of lung disease, pancreatic 
trouble, or any other intestinal problems during service.  
Rather, each of these conditions is shown to have developed 
many years after service.

In support of her claim, the appellant submitted an October 
2003 medical opinion from William R. Kincaid, M.D., the 
physician who treated the veteran for his various medical 
problems.  Dr. Kincaid indicated that he understood that the 
veteran had been exposed Agent Orange while serving in the 
armed forces.  He opined that, "while no definitive link can 
be made, it is certainly possible that exposure to this 
herbicide could be related to his medical conditions."  The 
Board notes that Dr. Kincaid did not review all of the 
veteran's medical records in making this determination.  The 
Board further notes that Dr. Kincaid did not give an adequate 
rationale for why he believed it was "certainly possible" 
that the veteran's medical conditions were caused by Agent 
Orange exposure.  In comparison, the VA Secretary considered 
extensive medical and scientific evidence analyzed by the 
National Academy of Sciences in determining that urinary 
bladder cancer, gastrointestinal and digestive diseases, 
including pancreatitis, and respiratory disorders such as 
chronic obstructive pulmonary disease and emphysema, are not 
diseases linked to Agent Orange exposure.  Diseases not 
Associated with Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27630 (May 20, 2003).  Such comprehensive medical and 
scientific studies finding no link between Agent Orange and 
the aforementioned diseases far outweigh the unsupported 
statement of the veteran's doctor.  In evaluating the 
probative value of competent medical evidence, the U.S. Court 
of Appeals for Veterans Claims (Court) has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board has also considered the appellant's own assertion 
that the veteran's multiple medical conditions were due to 
herbicide exposure.  The appellant, however, as a layperson, 
is not competent to give a medical opinion on diagnosis or 
etiology of a disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

As to the appellant's assertion that service connection for 
cause of the veteran's death should be granted as the veteran 
was awarded benefits under the Agent Orange Veteran Payment 
Program, such an award does not tend to prove her VA claim.  
The requirements for payments under the Agent Orange Veteran 
Payment Program are different from what is required to 
establish a VA claim.  See Brock v. Brown, 10 Vet. App. 155 
(1997).  

The weight of the credible evidence indicates that the 
veteran's fatal bladder cancer, pancreatitis, and lung 
diseases developed many years after service, and were not 
caused by any incident of service, including herbicide 
exposure.  The veteran's only service-connected disability 
was residuals of a shrapnel wound, and this was rated 0 
percent disabling for many years before his death in August 
2003.  There is no medical evidence that shows the shrapnel 
disability caused or contributed to his death and the post-
service medical records only supply evidence against such a 
finding.  Thus, there is no basis for service connection for 
the cause of the veteran's death.  As the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered if VA has satisfied all duties 
to notify and assist the claimant.  38 U.S.C.A. §§ 5103 & 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in December 2003.  
But even under Pelegrini, the notices to the appellant 
informed her of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the appellant correspondence in 
September 2003 and November 2003; a statement of the case in 
March 2004; and a supplemental statement of the case in 
August 2004.  There was no harm to the appellant, as VA made 
all efforts to notify and to assist her with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
and content of the notices to the appellant was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claim.  See Mayfield v. 
Nicholson, __ Vet. App. __, No. 02-1077 (U.S. Vet. App. Apr. 
14, 2005).  Thus, VA has satisfied its "duty to notify" the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed infra, which indicates that the veteran did not 
receive treatment for the claimed disorders during service, 
or that there is nexus between any of the claimed conditions 
and the veteran's service, warrants the conclusion that a 
remand for examinations and/or opinions is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  As service and post-service 
medical records provide, on the whole, no basis to grant this 
claim, the Board finds no basis for a VA opinion to be 
obtained.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


